Case: 17-50919     Document: 00515980431         Page: 1     Date Filed: 08/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 16, 2021
                                No. 17-50919
                                                                        Lyle W. Cayce
                            consolidated with                                Clerk
                                No. 20-50669


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Marco Antonio Delgado,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 3:13-cr-370-1


   Before Jolly, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Marco Antonio Delgado was convicted of three counts of wire fraud
   in violation of 18 U.S.C. § 1343, seven counts of money laundering in
   violation of 18 U.S.C. § 1956(a)(2)(B)(i), and nine counts of engaging in



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 17-50919      Document: 00515980431          Page: 2     Date Filed: 08/16/2021




                                     No. 17-50919
                                   c/w No. 20-50669

   monetary transactions in property derived from specified unlawful activity in
   violation of 18 U.S.C. § 1957. Delgado presents three challenges to his
   conviction and sentence. We consider and reject each in turn.
          Delgado first challenges the district court’s admission of testimony by
   Mace Miller, who is an attorney and Delgado’s former colleague. We review
   this issue for abuse of discretion. United States v. Hitt, 473 F.3d 146, 158 (5th
   Cir. 2006). Delgado claims that because Miller was only designated as a lay
   witness, he could not opine as an expert on the application of Mexican law to
   Delgado’s power of attorney. But it was Delgado’s counsel—not the
   Government—that “opened up” this issue during direct examination.
   United States v. Wilson, 439 F.2d 1081, 1082 (5th Cir. 1971) (per curiam).
   Only on cross-examination did the Government clarify Miller’s
   interpretation as it related to Delgado’s authority to wire company funds to
   his own offshore account. Because it was his own counsel who invited this
   testimony, Delgado cannot now claim prejudice. See id. (“A defendant may
   not complain on appeal that he was prejudiced by evidence relating to a
   subject which he opened up at trial.”); see also United States v. Carey, 589
   F.3d 187, 193–94 (5th Cir. 2009) (collecting cases “identif[ying]
   circumstances where, because an inquiry during cross-examination calls for
   rebuttal during redirect, no error can be predicated on the latter”). The
   district court’s decision to admit all of Miller’s testimony regarding his
   understanding of Mexican law and the power of attorney was therefore not
   an abuse of discretion.
          Second, Delgado argues that the district court lacked jurisdiction over
   his case because the Government did not allege in the indictment nor prove
   at trial that Delgado transferred funds through interstate commerce. Cf.
   United States v. Montford, 27 F.3d 137, 138 (5th Cir. 1994) (holding the
   interstate-or-foreign-commerce element of a Travel Act, 18 U.S.C. § 1952,
   violation is jurisdictional). We review this issue de novo. See United States v.



                                          2
Case: 17-50919      Document: 00515980431           Page: 3     Date Filed: 08/16/2021




                                     No. 17-50919
                                   c/w No. 20-50669

   Ganji, 880 F.3d 760, 767 (5th Cir. 2018) (“When a defendant moves for
   acquittal in the district court, challenging the sufficiency of the evidence, this
   Court reviews the district court’s denial de novo.”). The term “foreign
   commerce” includes commerce between the United States and a foreign
   country. See 18 U.S.C. § 10; United States v. De La Rosa, 911 F.2d 985, 990
   (5th Cir. 1990). Both the indictment and the evidence showed such an
   exchange. Counts One and Two of the indictment charged Delgado with
   “knowingly transmit[ting] and caus[ing] to be transmitted, by means of wire,
   radio or television communications in interstate or foreign commerce, writings,
   signs, signals, pictures and sounds; to-wit: wire transfers” in violation of 18
   U.S.C. § 1343. (Emphasis added.) And the evidence provided more detail:
   The funds were transferred from Banco Nacional De Comercio Exterior in
   Mexico, to Standard Chartered Bank in New York, to Wachovia Bank in New
   York, and finally to FirstCarribean International Bank in Turks and Caicos.
   Thus, the district court did not err by concluding the funds were transmitted
   in foreign commerce.
          Finally, Delgado challenges the district court’s explanation for making
   half of his 120-month sentence consecutive to the 192-month sentence he
   received for a prior unrelated offense. Because Delgado did not raise this
   argument during sentencing, our review is for plain error. See United States
   v. del Carpio Frescas, 932 F.3d 324, 332 (5th Cir. 2019) (per curiam). During
   sentencing, a district court must “state in open court the reasons for its
   imposition of the particular sentence.” 18 U.S.C. § 3553(c). But § 3553 does
   not “insist[] upon a full opinion in every case.” Rita v. United States, 551 U.S.
   338, 356 (2007). When beginning Delgado’s sentencing hearing, the district
   court acknowledged its “duty to consider in sentencing [Delgado’s]
   individual history and characteristics and the nature and circumstances of
   this case as well as other factors set forth” in § 3553(a). And after hearing the
   statements of two impacted victims along with arguments from each party,




                                           3
Case: 17-50919      Document: 00515980431          Page: 4      Date Filed: 08/16/2021




                                     No. 17-50919
                                   c/w No. 20-50669

   the district court determined that a partially consecutive, below-Guidelines
   sentence would be “sufficient to address the significant issues that [Delgado]
   was involved in, especially in relation to the other case, but also in relation to
   this case.” This explanation was likely sufficient to satisfy § 3553’s
   requirements. But even assuming there was an error, it was certainly not
   plain. We have repeatedly held a district court does not plainly err when it
   “fail[s] to articulate precise reasons for imposing a consecutive [within-
   Guidelines] sentence.” United States v. Horton, 993 F.3d 370, 378 (5th Cir.
   2021). So, a fortiori, we cannot find plain error where a district judge varies
   downward.
          Each challenge to Delgado’s conviction and sentence fails. We
   therefore AFFIRM.




                                           4